Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The amendment filed December 3, 2020, is acknowledged and has been entered. Claims 1, 6, 12, 13 and 34 have been amended.  Claims 2-5 and 8-11 have been canceled.

2.  	Claims 1, 6-7, 12-16 and 19-35 are pending.

3.	Claims 13, 21-22 and 28-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

4.  	Claims 1, 6-7, 12, 14-16, 19-20, 23-27 and 30-35 are under examination. The elected invention is Group II, directed to a chimeric antigen receptor (CAR) comprising, in pertinent part, an anti-sialyl Tn (STn) antibody or antigen binding fragment thereof that comprises CDRL1-CDRL3 sequences set forth in SEQ ID NOs: 9-11 and CDRH1-CDRH3 sequences set forth in SEQ ID NOs: 12-14.  Applicant has elected the species of the CD8α transmembrane domain (claims 14-16, 34);the CD137 co-stimulatory signaling domain (claims 19, 20, 23, 34); the CD3ζ primary signaling domain (claims 24, 25, 34); the CD8α hinge region (claim 27, 34); the IgG4 spacer region (claim 31); and the CD8a signal peptide (claims 33, 34).

Information Disclosure Statement
5.	The information disclosure statements have been considered.


Grounds of Rejection Withdrawn
6.	Unless specifically reiterated below, the grounds of rejection set forth in the previous Office action have been withdrawn in view of Applicant’s amendments and/or arguments.


Claim Rejections Maintained





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1, 6-7, 12, 14-16, 19-20, 23-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2015/054600 A2, IDS), Zhao et al (WO 2013/040557 A2) and Hong et al (US 2008/0279847 A1, IDS).
Zhang et al teach a chimeric antigen receptor (CAR) comprising an extracellular ligand binding-domain that binds to STn to kill tumor cells (see pages 6, 29, 69).  Zhang et al teach CARs can comprise any of the structures of WO 2013/040557 (see page 69).
Zhao et al (WO 2013/040557) teach CARs comprising a CD8α transmembrane domain, the CD137 (4-1BB) co-stimulatory signaling domain, the CD3ζ primary signaling domain and the CD8α hinge region (see page 21).
Hong et al teach STn antibodies that comprises the instant sequences in SEQ ID NO:4 and 21 (see SEQ ID NO:4 and 21 of Hong et al).
prima facie obvious to make an STn-targeting CAR comprising the CDRs of the Hong antibody with a CD8α transmembrane domain, the CD137 (4-1BB) co-stimulatory signaling domain, the CD3ζ primary signaling domain and the CD8α hinge.  Notably, the references teach advantages of targeting STn in cancer.  Accordingly, one of skill in the art would have been motivated to use art identified antibodies in CAR constructs taught in the art for targeting STn in cancer.  Here, the antibody of Hong would be recognized as one of a finite number of predictable antibodies that would target STn in cancer which could be used to make a polynucleotide that encodes a CD70 binding CAR.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.

9.	Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2015/054600 A2, IDS), Zhao et al (WO 2013/040557 A2) and Hong et al (US 2008/0279847 A1, IDS), as applied to 1, 6-7, 12, 14-16, 19-20, 23-27 and 35 above, in further view of Jensen et al (US 2015/0306141 A1)
The previous combination teach and suggest that which is set forth in the above 103 rejection.
Jensen et al teach CARs can also comprise a signal peptide from CD8α and a spacer of IgG4 Fc (includes hinge-CH2-CH3) (see pages 2, 11 and 12 and Figures).
Accordingly, it would have been prima facie obvious to make an STn-targeting CAR comprising the CDRs of the Hong antibody a CD8α transmembrane domain, the CD137 (4-1BB) co-stimulatory signaling domain, the CD3ζ primary signaling domain and the CD8α hinge or IgG4 hinge with CH2-CH3 and the CD8α signal peptide.  Notably, Jensen et al teach these domains are commonly included in a CAR for the CAR to function, so one of skill in the art would not have found it inventive to use art-known domains in producing a CAR targeting STn, absent a showing otherwise.  These domains appear to be included in the construct as a combination of prior art elements structured according to known methods to yield predictable results.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.

Response to Arguments
10.  	In the response, Applicant traverses the rejections and appears to argue that there is not a reasonable expectation of success of making a chimeric receptor with the STn antibody of Hong and the chimeric receptor provides unexpected results.

With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.  Here it is noted that CARs comprising an extracellular ligand binding-domain that binds to STn were taught in the prior art and the evidence does not establish that the claimed CAR displays unexpected results compared to the prior art. Accordingly, Applicant has not established unexpected results solely with the arguments of counsel, so it is suggested that a declaration be filed with evidence that the results are unexpected compared to the prior art and commensurate in scope with the claimed invention.
Then with respect to a reasonable expectation of success making such CARs it is noted that making CARs comprising an STn antibody was known in the art, so one of skill in the art would have a reasonable expectation of success in making an CAR comprising the STn antibodies of Hong.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, these rejections are being maintained.

Conclusion


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie  Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
March 26, 2021